Citation Nr: 1020920	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-09 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran had service with the United States Armed Forces 
in the Far East (USAFFE) and recognized guerillas from 
December 1941 to February 1946.  He was a prisoner of war of 
the Japanese government from April 1942 to September 1942.  
The appellant is the Veteran's surviving spouse.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision from 
the Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
that new and material evidence had not been submitted to 
reopen the appellant's claim of service connection for cause 
of death.

In April 2008, the Board reopened the claim and denied it on 
the merits.  The appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a February 2009 brief, the Secretary of VA 
requested that the Court remand the case because the Board's 
analysis precluded effective judicial review.  In an August 
2009 Memorandum Decision, the Court set aside the April 2008 
Board decision and remanded it for further adjudication.  The 
case has been returned to the Board for further appellate 
review. 

The Board notes that at the time of the April 2008 Board 
decision, the issue involved whether new and material 
evidence has been submitted to reopen the claim for service 
connection for cause of the Veteran's death.  In the Court's 
August 2009 Memorandum Decision, it stated it was "set[ting] 
aside" the April 2008 Board decision, part of which 
determined that new and material evidence had been submitted.  
The Board finds that the Court did not intend to set aside 
the Board's favorable determination that new and material 
evidence had been submitted to reopen the claim.  Both the 
Secretary's brief and the Court's Memorandum Decision limited 
their discussions to the Board's analysis of the reopened 
claim.  Thus, the Board finds that the issue should be 
phrased as one of service connection.


FINDINGS OF FACT

1.  The Veteran died in January 1968.  The death certificate 
shows he died of severe shock due to profuse internal 
hemorrhage due to rupture of the liver and right kidney.

2.  At the time of the Veteran's death, service connection 
was in effect for shrapnel wound to the left foot, which was 
noncompensable. 

3.  Severe shock, internal hemorrhage, and/or rupture of the 
liver and right kidney have not been shown by credible and 
competent evidence to be causally related to service or 
proximately due to or the result of a service-connected 
disease or injury, to include the Veteran's period of being a 
prisoner of war.


CONCLUSION OF LAW

The Veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) have been met.  At the time of the April 2008 
Board decision, the issue was whether the appellant had 
submitted new and material evidence to reopen the claim for 
entitlement to service connection for cause of the Veteran's 
death.  The Board determined that the appellant had submitted 
new and material evidence and reopened the claim.  This means 
that the notice requirements of 38 U.S.C.A. § 5103(a) have 
been met since the appellant's claim was successfully 
reopened.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

Regarding VA's duty to assist, VA has not obtained any 
additional evidence in connection with the claim.  The 
appellant has not indicated the existence of any relevant 
records that VA should obtain.  She has submitted a medical 
opinion and her own statements.  VA provided the appellant 
with a video conference hearing before the Board in July 
2007.  A transcript of that hearing is of record.  

The Board acknowledges VA has not obtained a medical opinion 
with respect to the claim.  In DeLaRosa v. Peake, 515 F.3d 
1319, 1322 (Fed. Cir. 2008), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit)  held that 
the provisions of 38 U.S.C. § 5103A(a) do not always require 
the Secretary of VA to assist a claimant in obtaining a 
medical opinion or examination for a cause-of-death claim, 
but that it did require VA to assist a claimant in obtaining 
such whenever it is necessary to substantiate the cause-of-
death claim.  The Federal Circuit added that there was no 
duty to provide a VA opinion in a cause-of-death claim under 
38 U.S.C.A. § 5103A(d) since this provision is explicitly 
limited to claims for disability compensation (service 
connection), which is defined as a monthly payment made by VA 
to a veteran, and therefore does not pertain to a cause-of-
death claim.  Id.; but see Wood v. Peake, 520 F.3d 1345 (Fed. 
Cir. 2008) (holding that in the context of a cause-of-death 
claim, VA must also consider that 38 U.S.C. § 5103A(a) only 
excuses VA from making reasonable efforts to provide an 
examination when no reasonable possibility exists that such 
assistance would aid in substantiating the claim).  

In the present case, the Board finds that the evidence of 
record is sufficient to decide the claim, and that no 
reasonable possibility exists that a VA opinion would aid in 
substantiating the claim for two reasons.  One, there is no 
competent and credible evidence that shows the Veteran's 
service-connected left foot disability contributed to the 
Veteran's death.  Two, while the appellant has submitted a 
statement from a private physician, who has attempted to 
allege that the Veteran had peptic ulcer disease during his 
lifetime, which contributed to the Veteran's death, the Board 
completely rejects the facts presented by the physician as 
not being credible, which will be explained in more detail 
below.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F. 3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.312 (2009).

If a veteran is a former prisoner of war and was interned or 
detained for not less than 30 days, the following diseases 
shall be service-connected if manifest to a degree of 
10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes) and cirrhosis of the 
liver.  For purposes of this section, the term beriberi heart 
disease includes ischemic heart disease in a former prisoner 
of war who had experienced localized edema during captivity.  
38 C.F.R. § 3.309(c) (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed the evidence of record and finds that 
the preponderance of the evidence is against the grant of 
service connection for cause of the Veteran's death.  The 
reasons follow.

During the Veteran's lifetime, he was service connected for 
shrapnel wound to his left foot, which was noncompensable.  
The Veteran died in January 1968.  The death certificate 
shows he died of severe shock due to profuse internal 
hemorrhage due to rupture of the liver and right kidney.  

There is no competent evidence in the claims file attributing 
the Veteran's death to the service-connected left foot 
disability.  The medical opinion submitted by the appellant 
from Dr. Palad did not show an attempt to attribute the cause 
of the Veteran's death to the service-connected left foot 
disability.  The death certificate made no mention of the 
left foot disability having contributed to the cause of the 
Veteran's death.  The appellant herself has not argued that 
relationship.  Thus, the Board finds no basis to consider 
service connection for cause of the Veteran's death as being 
attributable in any way to the left foot disability.  

The appellant has, however, attempted to attribute the cause 
of death to peptic ulcer disease.  As noted above, peptic 
ulcer disease is a presumptive disability that if a former 
prisoner of war develops such to a compensable degree at any 
time would be considered service connected.  She has 
submitted a medical opinion from Dr. Palad, who stated he 
treated the Veteran from 1965 to 1967 for traumatic arthritis 
and peptic ulcer disease.  He stated that the Veteran died 
due to "internal hemorrhage caused by bleeding peptic 
ulcer."  

In the prior April 2008 Board decision, it concluded that 
there was no "competent medical evidence linking the 
Veteran's death to his active service, including any time as 
a prisoner of war."  The Secretary stated that the Board 
must address that finding "taking into full consideration 
that the Veteran suffered from [peptic ulcer disease] and was 
a [prisoner of war]."

The Board will first address the appellant's credibility 
before it addresses the credibility of Dr. Palad's medical 
opinion.  The Board finds that the appellant is not credible.  
The evidence that the appellant has submitted both with her 
1993 death claim and the current claim is contradicted by the 
more objective evidence of record dated prior to the 
submission of her claims.  For example, in a December 1992 
statement, she stated the Veteran had arrived home in 
February 1946 "sickly" and that he was coughing and 
spitting up blood.  She also noted he had lost the vision in 
his right eye, which she stated occurred while he was in 
service.  She attached a March 1993 letter from Dr. Tampoya, 
who stated that the Veteran had been treated by physicians 
for pulmonary tuberculosis and glaucoma.  He stated the 
Veteran had been treated for these two disabilities by the 
following doctors for the following time periods: (1) Dr. 
Ramirez from 1946 to 1950; (2) Dr. Palmor from 1952 to 1958; 
and (3) Dr. Zarogoza from 1960 to 1965.  He stated that he 
treated the Veteran from 1966 to 1967 for pulmonary 
tuberculosis.

Thus, Dr. Tampoya essentially stated that the Veteran had 
been treated for two serious illnesses for approximately 20 
years, which had started as early as 1946.  However, when the 
Veteran filed his original claim for service connection in 
1955, he sought compensation benefits for his left foot and 
back only.  The Board finds that had the Veteran been 
suffering from loss of vision in his eye and pulmonary 
tuberculosis, which showed up either during service or soon 
after discharge from service, he would have included those 
two disabilities.  The fact that he did not include those two 
disabilities is consistent with the credible evidence of 
record and leads the Board to believe that he did not have 
those disabilities as early as 1946 or possibly ever during 
his lifetime.  

For example, the service records, created contemporaneously 
with the Veteran's service, show that the Veteran was wounded 
in the ankle by a hand grenade.  See Affidavit for Philippine 
Army Personnel, dated February 1946.  Under the 
"Chronological Record of Wounds and Illnesses Incurred," 
the shrapnel injury was the only item listed.  Id. at item 5.  
An August 1945 physical examination shows the Veteran had 
20/20 vision in both eyes.  The abdominal viscera and lungs 
were normal.  The separation examination in February 1946 
shows the Veteran's lungs were normal.  See February 1946 
Report of Physical Examination.  A chest x-ray taken at that 
time was negative.  Id.  He had 20/20 vision in both eyes.  
Id.  The examination report had a question as to whether the 
veteran was disabled at the present time or was suffering 
from any wound, injury, or disease whether or not incurred in 
the military service, the response was "No."  This is 
evidence against a finding that pulmonary tuberculosis and 
glaucoma had their onset in service.  

The Veteran submitted an original claim for service 
connection in May 1955 for the left foot and back 
disabilities.  The left foot disability is entirely 
consistent with the service treatment records (the back was 
not, and service connection for a low back disability was 
denied as a result of the lack of in-service injury).  The 
purpose of the Board pointing out the specific claims the 
Veteran filed in 1955 is that he did not include a claim for 
glaucoma and/or pulmonary tuberculosis, when, according to 
Dr. Tampoya, he had had such disabilities since 1946.  The 
Veteran underwent a VA examination in October 1955, and had 
20/20 vision in the right eye and either 20/20 or 20/30 
vision in the left eye.  There were no abnormal findings 
pertaining to examination of the eye, the respiratory system, 
or the digestive system.  A chest x-ray conducted at that 
time was normal.  This is evidence against a finding that the 
Veteran had either glaucoma or pulmonary tuberculosis at that 
time.  According to Dr. Tampoya, by 1955, the Veteran had 
been treated for glaucoma and pulmonary tuberculosis for 
approximately nine years.  

To sum up the Board's conclusion, Dr. Tampoya's March 1993 
letter is completely rejected, and the Board finds that the 
fact that the appellant submitted the letter is evidence 
against her own credibility, as she would have had personal 
knowledge of the facts alleged in the letter.  

As to the appellant's credibility, since her initial claim 
for VA benefits in 1993, she has consistently added new 
facts, which has caused the Board to question the accuracy of 
her facts.  For example, in her February 1993 letter, she 
stated that after the Veteran had been discharged, she had 
observed him coughing up blood and losing the vision in his 
right eye.  In June 1993, she added that when the Veteran 
arrived home from service, he was suffering from "pilagra," 
stomach ulcer due to malnutrition, dysentery, malaria, and 
fever.  The separation examination showed no such diseases or 
injuries, and there was no report of any past disease or 
injury in the affidavit at discharge to show incurrence of 
any of these disease or symptoms.  In a May 2005 statement, 
the appellant stated that the Veteran suffered from cholera, 
dysentery, beriberi, and body weakness, although she made no 
mention as to when he had such symptoms or diseases.  When 
the Veteran's separation examination failed to show any such 
symptoms, the Veteran did not include claims for any of these 
illnesses or the residuals from such illnesses when he filed 
his claim in 1955, and the 1955 VA examination report failed 
to show any serious disabilities or symptoms, the Board finds 
that the appellant's allegations are not credible.  

In Dr. Palad's statement, he has alleged that the Veteran 
acquired peptic ulcer when he was captured by the Japanese in 
April 1942.  Such statement cannot be based upon objective 
records, since the service records do not support that fact.  
Additionally, there is nothing in the record to confirm that 
the Veteran ever had peptic ulcer disease during his 
lifetime.  The Board does not find the appellant's June 1993 
statement that he had ulcer disease to be credible evidence 
of such fact.  The Board finds it suspicious that in 1993, 
the appellant submitted a letter from a doctor showing 
treatment for pulmonary tuberculosis and glaucoma only, when, 
according to Dr. Palad, the Veteran had been treated for 
peptic ulcer disease from 1965 to 1967, which he alleged 
contributed to the Veteran's death.  In other words, why did 
the appellant not submit a letter from Dr. Palad during her 
1993 death claim when she, herself, in a June 1993 statement, 
alleged the Veteran had ulcer disease from service.  It is 
possible that Dr. Palad did not come to this conclusion until 
2005 or failed to express such conclusion to the appellant 
prior to 2005.  However, the fact that Dr. Palad treated the 
Veteran for something such as a chronic ulcer disease (which 
he alleged had had its onset in service) and the appellant 
had made an allegation back in June 1993 that the Veteran had 
ulcer disease in service, it would seem likely that the 
appellant would have submitted a statement from Dr. Palad 
back in 1993.  This hurts the appellant's credibility.

In sum, there is no credible evidence in the claims file to 
support Dr. Palad's statement of peptic ulcer disease in 
service or on and off for years after service or that it 
somehow contributed to his death.  The death certificate 
indicates that the Veteran died of severe shock due to 
profuse internal hemorrhage due to rupture of the liver and 
right kidney.  There is no mention of ulcer disease as being 
a direct or contributory cause of death.  This is evidence 
against Dr. Palad's medical opinion.  

The Board finds there are too many holes in Dr. Palad's 
medical opinion to accord it any probative value.  This means 
the Board rejects the allegation that the Veteran had peptic 
ulcer disease during his lifetime.  Thus, while peptic ulcer 
disease is among the diseases subject to presumptive service 
connection for prisoners of war, there is no competent and 
credible evidence to show that the Veteran was diagnosed with 
such during his lifetime and thus he is not entitled to 
presumptive service connection under 38 C.F.R. § 3.309(c)(2).  

Also on the list of presumptive disease is cirrhosis of the 
liver.  Clearly a rupture of the liver contributed to the 
Veteran's death.  However, there is no competent and credible 
evidence to show that (1) the Veteran was diagnosed with 
cirrhosis of the liver during his lifetime and (2) it 
contributed to the Veteran's death.  

To go back to why the Board has concluded that there was no 
reasonable possibility that a VA opinion would aid in 
substantiating the claim, the Board finds that there is no 
credible evidence in the record to substantiate that the 
Veteran had ulcer disease during his lifetime, to include 
service.  Thus, there would be no credible evidence upon 
which an examiner could diagnose ulcer disease either during 
service or anytime after his discharge from service.  

The appellant has asserted that the cause of the Veteran's 
death is somehow attributable to something he incurred in 
service or his period as a prisoner of war.  While she is 
competent to provide lay statements involving matters that 
she personally observed, the Board rejects her statements due 
to its finding that her statements are not credible.  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of the 
Veteran's death is not warranted, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.



________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


